 1   ROCKWELL, KELLY, DUARTE & URSTOEGER, LLP
     By: Jeffrey R. Duarte
 2   State Bar No. 186190
     P.O. Box 0142
 3   Modesto, CA 95353
     Phone (209) 521-2552
 4   Fax: (209) 526-7898
 5   Attorneys for Plaintiff
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
                                      )                   Case No.: 1:19-cv-00714-EPG
11   CHAD BOYER,                      )
                                      )                   STIPULATION AND ORDER
12            Plaintiff,              )                   FOR EXTENSION OF TIME
                                      )
13       vs.                          )                   (ECF No. 12)
     COMMISSIONER OF SOCIAL SECURITY, )
14                                    )
              Defendant               )
15                                    )
16

17          IT IS HEREBY STIPULATED by and between the parties, subject to the approval of the

18   Court, that the time for Plaintiff to serve Plaintiff’s Letter Brief be extended from October 31,

19   2019 to December 2, 2019. (This request is for a 32 day extension as 30 days would fall on a

20   Saturday.) This is Plaintiff’s first request for an extension of time.

21          The parties further stipulate that the Court’s Scheduling Order shall be modified

22   accordingly.

23   ///

24   ///

25   ///




                                                       -1-
 1          Plaintiff’s counsel will be on medical leave as his mother is undergoing a medical

 2   surgical procedure. Plaintiff’s counsel will need additional time to review the administrative

 3   record and prepare the letter brief. Per Defendant counsel’s email on October 10, 2019,

 4   defendant has no objection.

 5                                                Respectfully submitted,
 6   Dated: October 11, 2019                      By: /s/ Jeffrey R. Duarte
                                                  JEFFREY R. DUARTE
 7                                                Attorney for Plaintiff
 8   Dated: October 11, 2019                      MCGREGOR W. SCOTT
                                                  United States Attorney
 9                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
10                                                Social Security Administration
11                                                By: /s/ Chantel Jenkins
                                                  (As authorized via email)
12                                                CHANTEL JENKINS
                                                  Special Assistant United States Attorney
13                                                Attorneys for Defendant
14

15

16

17

18

19

20

21

22

23

24

25




                                                     -2-
                                                 ORDER
 1
            Pursuant to the stipulation of the Parties (ECF No. 12), and finding good cause exists,
 2
     IT IS ORDERED that the deadline for Plaintiff to serve Plaintiff’s Letter Brief is extended to
 3
     December 2, 2019. All subsequent deadlines in the Court’s Scheduling Order are extended
 4
     accordingly.
 5

 6   IT IS SO ORDERED.
 7
        Dated:      October 15, 2019                          /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                    -3-
